x ;
ee Veta 0H! LEK Document 1037 Filed 06/16/20 ‘Page 1 of 4 PagelD #: 12293

i val ; ay FILEDINTHE
Pd. Bax ” 350 ee UNDISTRICTOFHAWAT
oe ve JUN 16 202000
ae | at! * o'clock and ® 0° nin M,

oa UNI ited: cites Dl LSTeor oul ,US. DISTRICT COURY |

| or

“ORIGINAL bist er OF He REL ™ = bina
yeas rl eh

united th 1% bf amet

Wend: +0 gio WE GoveenmnenT

:  COULT .
yap COMPLI Co rye Ww IT et THe a
BAS DVESTEP Prvete. A T0LINES Ve CRNA

© ABLLITY 70
—Anthon, Walliams OF Tbh :
rs ly & bese Dee And. pane

Received By Mail

 

A shits OF Hag Mess |

oe ation’ | pes rasypanse,

        

   

 Dewade apie sanel dnt bi

] hsghua dael s aw di Is,
lrigh me fo wee, the und dors syle ‘ol des the Falloing fel’ 2
ja? Shae Cou ‘7 ( ae abs edly aber ; 1 |

; tly Gent On Th
. Kenn J 3, noel a oF ae Supp le lament nee pone

Dem aunt) me we cess ® Cour’ | is 2 Yale he. pndecs joel has east his se
QT : ord (aled . pe fred Het me phe i Moa — ere
alin rake ryne oe #6 |
re a Shan ees
) ; a Z " ol a Liesl) ob Hed done! uv a bans 2 et fe filed :
a ne bed ard bPM fas: all i eg ye heat Gear as: ane
f-®, to qG (2 bea gach Q any ty eroneeus!: (y sendy vgjedun jobless tahrg,
de nit nd 516 ec ime 7 bile fac hee at Me “Mash “dan Le: é st S S
the Ae VnE 5 oH Oe.

pave Zeal ii ¥ iA th i Ve undere On eel é heel a aneady Hone Cte Serpe |

 

 
Cop Case ot e140 ‘eek ae 1047 oe 6/20 page hg Phere A ibhip@A
ba cs sera rare ‘Yat he 40 fal] He 0 paper posed S Gad

beth, p SISAL WU! dats roaard te SING QSINMNE cane ty

lato ip oa
Pd MA “OG ;
4 AN uur
ay ah a G (tar 09 na va |
f7 ibs pretees fool Ove ¢ stent

z : My LAW Ts 1 |

(qu oad nlyerlal God tala A | Your pokey : | : ,
J

3 Sth pica fie vbody 7 mee Qn i" * |

F yeni fopbt0s5 he toe 4 that (ve

od ancl Hys Court Eps. AAs,

hav i: gene

cate sankey Fa
At The d He lL a theowh the § shan Ad

. i mea
bo ¢ ak relek F the ho ) h i
‘ Lh rd nimetd viDleer (C75 Ra Y A de
i he UN ders ghod Ae Gaeul ly lst i fm PS ip! 05 oF FUL CY
: vl ; 2 ae Ms
NQNSAS A av a a 55 Hy NA Cony ul ws 1, “Balen } obbtde ale)
a Hew have den " e ih uh 700. The 1S jadentiona )
a at the éVinav

dp | Noes a dhgrtal trial
ye Gi Bh saa dp aA hy vee to go poy re oe Bthae. be

the tvdlersig aned has |
A ] bouts in Yee mifion da

by reesech the ae 4H 1h Hs, neat Du
b ppoosieg Oe lan a Support the Ure der sone

ode fo po toch Appasieg Ah “f 4

Dodston ,-ahd % dhe : der sinned has had respond peloan

V ins > Seppe 1) Jdepe
pet ch have No (ase law or Lal | auf Hhorctié 4 supp peck

“The 1S a gras’ wok py ON Y dhee Pra tei2 gue ve

under the Quy ¢ : , i, |
oO ed Sorgen ent Aes USe sa loin ake S, reeqth CNGING C5, dere! MOBS,
of } 4}
Oh

Ned ae dd ablty fy Wl, pitied sng tA 5 wile while He:
~ es ned has bee lepr as ot Ye. avele dag shod .
° ’ é 1A
le jluced + 0 Pund arene vesprar! ses vat o Xfvn SY ae? Led il » bes

, os ued weic AS iF We are jwin by
= yah bot MM nb able fo weité Lotth ye $: fs: ted Whe
(yee t a

YING HOA Sit aneat has be Cea ie “al OF,

a
* : Case 1: i -Cr- -00101- LEK - Docum nt 1037 yates /20: po. ene get Pg ID # 12295 -
4. Just ¢ DU BU a the und Hse ned qv dino n0CB

Compe relent yh man Qny ayfarhes eh jailer , hoes vi lot 918 We eS
> PA L
apheaeer for His Court Hhe a fo forte Bt s
si Unde signed © do. Gght wisn Case tore We 1 ee bad hehe

ye 1500S. ©

10, 0, dudye. ‘ ne chard. ( Pugh sy Rae the cal Pais patent mn ‘the i
| oes au quinenk that Nhe under Sughd didn’) eee!

 

& Com P we with word processing, ) Save Capa |; ty dnd. portins,
vane oad lhe ene ‘bo pues Me, se etys 2, Whe
Un (Oso WA,

We “te. aos arent qfe éalodk Ihe Ie ea Ord Dbepals es ae
ce — Was’ \gewn, herd 1 SPOS: Aven, tole aly disrec hed he Fuchs

uate ad parckic ee Wes se a we Ss the
“(easor’ aid tau: sl e Vag er prvi) up unt! hs 6 dey,
2. othe unders Sand tas bee 19 dhe - Stu Sine. el
ree Coe SU hours a dav will, no r Retearhor> a and ho acces: ve
oe Ws Tonal tnd. oct bay : ee i

ok arama Te: ‘(ud is he bidaagae i. bibs
| Wie Yul las Lhe he bas dor), ek Hey Conk nue to brea al
“Pwr yulds, beeald dhe law nel holt @ he urdere Sigh yed's hey Ais

Me Konrath My Sorengin ard Greaq fins ples. were tobe 7 a
2a ging e pe sect by Vo. unders sgued adh a! tad heecklle.

valaik ul bias: Gnd elo Le Lenn te C oui “) dreler a
qn Valan shal Conieten and Cowtin ves Pe have dhe, taut be by

| Gong bert ye W wh Uhear fo hinder the prdersigre- ZY. es fo
Yn, Ve Ges” * legal equiiaineat te » Pull (egg, hi (gs ianlane ba Jand ger Conwsefow

     
    

 

 

 

 

 
\o ‘Pie acer HAHE aut Cred opiis/2q Pdged oh, Peep 12206
Ya; a Vike aig Ghee fo Le (A CGA tact with > fami) 40 ae ger

the death 3 Hie Unda neds Y pees Son i Kana yah
Shgzeeh williams, fy Cagse poolue Stes 5 ment and
 pmatianal Cingurs ch hh orduc do \ ndervere buith his abil

fy: bollateral lg ¥ btacld lis unla wil Conv, eh (Qe)

Ip. besp: te al | ar in Wicalded and tanlarCelet achons, Val rshve
the Mahsh ya 1as ASSuyed me that L ib be Save phas
and t ye al me have to SvAee dhe cegh eau § Vengea ne
A& Vo eb Shoetly, .

Comes 5 ON

aged Uf Jae ihe fovegaun Gh Whe unde signa t OfiGene/ /
‘Me Lion shoul id lov Geant ied, ance (Ele 45 ilar a ordered a en
avd dhe uaders) nee) Le ger Yor ANBSS le i ) eantled to 48 Ae
nas oF ng ahd gucl & wader dE lou, Lut Yhe. uy WE hed a glen:
home de Hie “tonelusion as he proples: Cif befire, Ae LAC ke 7 peoph
doy at Liye hu fou. +0 pectarm in btea § as. S a dhe eprrneene -
oa thes: Couch will Cg mrnue +o ac tweedy as the Ret
ea (0 phe, eal and wll suABe Hae Canseqventus behire 4 Le Fone
& Vahw rn Ceruled me nh day oF ‘June 000!

:

= Sul él

a Wiss

ui Ge, yee (yea!
Coreg 4 +o ii Pea iP sale nS ;
ate ymanyiary Coun wu At USC US! “fies )ud ia ret of 64 3
Preiuiala nok Ltinig Layee)

iL)
